Citation Nr: 1016649	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-13 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for hiatal hernia with gastroesophageal reflux disease 
(GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1969 to August 
1989.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, inter alia, denied the Veteran's claim for an 
increased rating for hiatal hernia with GERD.   

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the appellant if further action is 
required.


REMAND

Before addressing the merits of the Veteran's claim for 
service connection for hiatal hernia with GERD, the Board 
finds that additional development of the evidence is 
required.

First, the Veteran's VA treatment records on file only date 
to March 2008, over two years ago.  If he has since received 
additional relevant treatment, these records should be 
obtained.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 
3.159(c)(2), (c)(3); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (the VA is charged with constructive, if not 
actual, knowledge of evidence generated by the VA).

Second, the Veteran has argued that his October 2006 VA 
medical examination is inadequate.  See the Veteran's June 
2007 notice of disagreement (NOD), October 2007 statement, 
and April 2010 Informal Brief of Appellant in Appealed Case.  
The Veteran has not presented any evidence to indicate that 
the October 2006 VA medical examiner was unqualified to rate 
his disorder.  

However, pursuant to 38 U.S.C. § 5103A, the VA's duty to 
assist includes "providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim."  This 
duty includes providing an examination that is adequate for 
rating purposes.  See 38 C.F.R. § 4.2.  The record is 
inadequate and the need for a contemporaneous examination 
occurs when the evidence indicates that the current rating 
may be incorrect.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.327(a); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
("[W]here the appellant complained of increased hearing loss 
two years after his last audiology examination, VA should 
have scheduled the appellant for another examination").  See 
also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(finding a 23-month-old examination too remote to be 
contemporaneous where appellant submitted evidence indicating 
disability had since worsened).  

In this case, the Veteran was provided with VA medical 
examination in October 2006, almost four years ago.  This 
examination reviewed the Veteran's symptoms and indicated 
that he experienced esophageal stricture, esophagitis, and 
reflux.  The Veteran was receiving medication for his reflux, 
a reduced diet without spicy or fried foods, and had elevated 
the head of his bed to manage his disorder.  He had also had 
a dilation of the esophagus.  

Prior to the October 2006 VA medical examination, the Veteran 
had indicated that he was experiencing chronic heartburn, 
difficulty swallowing, and that half the time he felt like he 
was having a heart attack.  A VA medical treatment record 
dated in May 2005 shows that the Veteran was experiencing 
grade 3 attacks from his GERD and was having to use baking 
soda for his acid reflux.  However, another VA medical 
treatment record from the same month indicates that the 
Veteran was experiencing breakthrough acidity, nocturnal 
reflux, but no dysphagia (i.e., difficulty swallowing, see 
Dorland's Illustrated Medical Dictionary 1281, 1282 (31st ed. 
2007)).  A July 2006 VA medical treatment record indicates 
that the Veteran denied experiencing chest pain, abdominal 
pain, shortness of breath, nausea, or vomiting.

Then, in his October 2007 statement, the Veteran stated, in 
conjunction with his contention that his prior VA medical 
examination had been inadequate, that he had to receive anti-
biotic treatment "because he aspirated the reflux into [his] 
lungs and it got infected."  Furthermore, in his March 2008 
substantive appeal (VA Form 9), the Veteran indicated that he 
had been diagnosed with Barretts esophagus, and that he 
experienced difficulty swallowing his food, along with bouts 
of vomiting.  In a May 2008 statement, the Veteran reiterated 
his contention regarding a diagnosis of Barretts esophagus, 
as well as that he took numerous medications, adjusted his 
lifestyle, eating habits, and sleeping position due to his 
hiatal hernia with GERD.  The Veteran further indicated that 
he experienced difficulty swallowing his food, bad heartburn, 
and bloating.  He also stated that if he burps his stomach 
acid burns his throat, which is already scarred due to acid 
damage.  Finally, the Veteran indicated that he had a severe 
attack in April 2008 which required several days of treatment 
in the hospital.

The Veteran's contention is supported insofar as his VA 
medical treatment records do indicate a diagnosis of Barretts 
esophagus.  As such, certain effects claimed by the Veteran 
of his disorder were not of record prior to the October 2006 
VA medical examination, in particular the Veteran's 
contention that he has been diagnosed with Barretts 
esophagus, that he has required hospital treatment, and that 
he has had bouts of vomiting.  Therefore, given that it has 
been almost 4 years since the Veteran's hiatal hernia with 
GERD was last addressed, and the Veteran has provided 
evidence that his condition has worsened, a more contemporary 
examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to identify all health 
care providers that have treated or 
evaluated him for his hiatal hernia 
with GERD since March 2008, and attempt 
to obtain records from each health care 
provider that he identifies, if such 
records are not already in the claims 
file.  

	Whether or not the Veteran has 
identified any new records, the AOJ 
must attempt to obtain all relevant VA 
medical treatment records after March 
2008, which is the most recent VA 
medical treatment record in the 
Veteran's claims file.  Records for any 
treatment of the Veteran's hiatal 
hernia with GERD should be obtained 
from the VA Medical Center (VAMC) that 
is designated as the Veteran's most 
recent treatment location.  All 
attempts to secure such records must be 
documented in the claims file.  If 
certain records are unavailable or 
simply do not exist, 
or further attempts to obtain them 
would be futile, a negative reply to 
this effect is required. 

2.	After all relevant records and/or 
responses have been associated with the 
claims file, schedule the Veteran for a 
VA examination, by an appropriate 
specialist, to determine the current 
nature and severity of his hiatal 
hernia with GERD disorder.  The Veteran 
is hereby advised that failure to 
report for his scheduled VA 
examination, without good cause, may 
have adverse consequences to his claim 
for a higher rating.  The examination 
should include any diagnostic testing 
or evaluation deemed necessary.  The 
claims file, including a complete copy 
of this remand, must be made available 
for review of the Veteran's pertinent 
medical history, including, in 
particular, any records of recent 
treatment.

	The examiner should thoroughly review 
the number and severity of the effects 
of the Veteran's hiatal hernia with 
GERD in accordance with Diagnostic Code 
7346; in particular by noting any: 
dysphagia, pyrosis, regurgitation, or 
arm or shoulder pain, as well as pain, 
vomiting, material weight loss, or 
hematemisis or melena with moderate 
anemia.

	The examiner should also specify the 
frequency and severity of any "flare-
ups" and any additional effects when 
the Veteran's symptoms are most 
problematic, as well as the degree of 
any effects of the Veteran's hiatal 
hernia with GERD on his health.  If 
there is no objective evidence of 
"flare-ups," and no effect on the 
Veteran's health, the examiner should 
so state.

	The medical examiner should also 
address any other effects revealed by 
the medical record and the Veteran's 
statements, in particular including any 
effect of this disorder on the 
Veteran's esophagus, indicated in the 
record as "Barretts esophagus."  The 
degree of impairment of the esophagus 
should also be indicated in accordance 
with Diagnostic Code 7203.

	Finally, the examiner should indicate 
the effect the Veteran's service 
connected hiatal hernia with GERD has 
on his ability to obtain and maintain 
gainful employment.

3.	Then, review the Veteran's claims file 
and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further adjudication 
of the claim.

4.	Then readjudicate the claim, including 
considering whether the Veteran's 
service hiatal hernia with GERD merits 
a rating under either Diagnostic Code 
7203, or Diagnostic Code 7346, and 
whether or not to grant the Veteran an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b).  If the claim is not 
granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



